DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 9, 12-17, 19, 22, 23, 25-28, 30, 33, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mader (US 2018/0044120).
Mader teaches
Regarding claim 1, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
an evaluation means for evaluating at least one characteristic of an object (paragraph 52); and 
routing means for routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system (paragraph 55);
the induction system as claimed in claim 1, wherein the evaluation means determines any of a weight, mass, volume or density of the object (paragraphs 53 and 54);

the induction system as claimed in claim 1, wherein the routing means includes the application of any of vacuum and forced air to the object (paragraph 25)
the induction system as claimed in claim 1, wherein the plurality of directions lead to a plurality of object processing stations (see figure 8);
the induction system as claimed in claim 12, wherein the plurality of object processing stations include automated object processing stations and manual object processing stations;
regarding claim 14, an induction system for filtering the induction of objects to an object processing system, said induction system comprising:
discrimination means for routing the object in one of a plurality of directions responsive to a discriminating characteristic of the object, at least one of the plurality of directions leading to the object processing system;
the induction system as claimed in claim 14, wherein the discrimination means determines any of a weight, mass, volume or density of the object;
the induction system as claimed in claim 16, wherein the load cell is provided in a conveyor system;
the induction system as claimed in claim 14, wherein the discrimination means includes the application of any of vacuum and forced air to the object;
the induction system as claimed in claim 14, wherein the plurality of directions lead to a plurality of object processing stations;
the induction system as claimed in claim 22, wherein the plurality of object processing stations include automated object processing stations and manual object processing stations;


evaluating at least one characteristic of an object; and
routing the object in one of a plurality of directions responsive to the evaluated characteristic, at least one of the plurality of directions leading to the object processing system;
the method as claimed in claim 25, wherein the step of evaluating includes determining any of a weight, mass, volume or density of the object;
the method as claimed in claim 26, wherein the step of evaluating involves using at least one load cell;
the method as claimed in claim 27, wherein the load cell is provided in a conveyor system;
the method as claimed in claim 25, wherein the step of routing the object involves the application of any of vacuum and forced air to the object;
the method as claimed in claim 25, wherein the plurality of directions lead to a plurality of object processing stations;
the method as claimed in claim 33, wherein the plurality of object processing stations include automated object processing stations and manual object processing stations.

Allowable Subject Matter
Claims 3-5, 8, 10, 11, 18, 20, 21, 24, 29, 31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest either alone or in combination thereof: 
Regarding claim 3, the induction system as claimed in claim 1, wherein the evaluation means includes an elevated roller;

Regarding claim 10, the induction system as claimed in claim 1, wherein the routing means includes a drop mechanism for dropping an object through doors;
Regarding claim 11, the induction system as claimed in claim 1, wherein the routing means includes a three-way conveyor for moving an object in one of three selectable directions;
Regarding claim 18, the induction system as claimed in claim 14, wherein the plurality of directions includes a path that leads to a processing station for processing non-rigid objects;
Regarding claim 20, the induction system as claimed in claim 14, wherein the discrimination means includes a drop mechanism for dropping an object through doors;
Regarding claim 21, the induction system as claimed in claim 14, wherein the discrimination means includes a three-way conveyor for moving an object in one of three selectable directions;
Regarding claim 24, the induction system as claimed in claim 14, wherein the discrimination means includes an air-permeable conveyor and a vacuum source for providing vacuum through the conveyor as the conveyor reverses direction;
Regarding claim 29, the method as claimed in claim 25, wherein the plurality of directions includes a path that leads to a processing station for processing non-rigid objects;
Regarding claim 31, the method as claimed in claim 25, wherein the step of routing involves dropping an object through doors; and 
Regarding claim 32, the method as claimed in claim 25, wherein the step of routing involves the use of a three-way conveyor for moving an object in one of three selectable directions.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 10, 2021
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876